DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 02/23/2022, with respect to rejections of claims 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 (Currently Amended) recites: A system comprising:
a weather prediction station configured to: 
receive stationary observation data provided by a stationary weather stations, 
receive data from a plurality of input weather models, and 
generate unified weather model estimates based on the stationary observation data and the input weather model data; and 
a processor configured to:
aggregate mobile observation data provided by a plurality of non-stationary sensors into aggregated observation values for spatial bins, and 
use the aggregated observation values for a first spatial bin to adjust the unified weather model estimates for a second spatial bin according to a correlation factor for the first spatial bin and the second spatial bin, the correlation factor being calculated using a correlation distance for the first spatial bin.

Phillips et al. (US 20160116640 A1), hereinafter "Phillips", in view of Gail et al. (US 20170322342 A1), hereinafter "Gail", are still considered, by the Examiner, to be the closest prior art of record.
Regarding Claim 1, Phillips teaches A system comprising:
a weather prediction station (Phillips Figs. 1 and 4 Forecaster 104) configured to: 
receive stationary observation data provided by a stationary weather station (Phillips [0026] Forecaster 104 also receives satellite weather data 116 from data source 108, either directly or indirectly.), 
receive data from a plurality of input weather models (Phillips [0050] Historic weather-related satellite images 414 and other historic satellite weather data and historic weather conditions can be those previously received by forecaster 104, or known or determined from various sources, such as news sources, government weather sources, local weather recordings, historic forecasts, and so forth.), and 
generate unified weather model estimates based on the stationary observation data and the input weather model data (Phillips [0051] In some cases, weather conditions for a macro-location or micro-climates for a micro-location can be forecast using current weather related satellite images {e.g., of satellite weather data 116) based on weather-forecasting model 412.); and 
a processor configured to:
aggregate mobile observation data provided by a plurality of non-stationary sensors into aggregated observation values for spatial bins (Phillips Figs. 1, 4 and 5 Mobile-Sensor Data .
Phillips is not relied upon to teach using a plurality of stationary weather stations and 
use the aggregated observation values for a first spatial bin to adjust the unified weather model estimates for a second spatial bin according to a correlation factor for the first spatial bin and the second spatial bin, the correlation factor being calculated using a correlation distance for the first spatial bin.
Gail teaches reference sensors that are located at fixed and known locations where the sensors are not moved. Such reference sensors may include, but are not limited to, weather stations, business, homes, airports, road side locations, remote locations and the like (Gail [0055]).
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Additionally, one of ordinary skill in the art would have recognized that the results of the combination were predictable, and recognized the simple substitution of one known element for another to obtain predictable results. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that the satellite weather-data source of Phillips is interchangeable with the reference sensors taught by Gail, as means of getting data for a large area. That is to say, one of ordinary skill in the art, could have used a plurality of stationary sensors/stations instead of a satellite to predictably perform the same function of gathering data for a large area of interest.
use the aggregated observation values for a first spatial bin to adjust the unified weather model estimates for a second spatial bin according to a correlation factor for the first spatial bin and the second spatial bin, the correlation factor being calculated using a correlation distance for the first spatial bin.

Claim 9 is analogous to claim 1, and is therefore allowed for similar reasons. Claims 2-8 and 10-19 are allowed by virtue of their dependences on claims 1 and 9, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alvarez et al. (US 20170351005 A1) discloses Computing Radar Based Precipitation Estimate Errors Based On Precipitation Gauge Measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        03/01/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863